Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent 6,306,124) in view of Desai (U.S. Patent 6,730,081).

Regarding claims 1, 10, and 19-20, Jones et al. disclose an apparatus, system and method comprising: 
a closed sheath tip having a solid end surface (the planar surface defined by “valve” 78 comprising “three coaptive leaflets” 80, see col. 10:53 – col. 11:28 and figure 5. NOTE also the recited “Thus, any of the catheters of the present invention may additionally be provided with a valve at or near the distal end of the catheter, such as the valve described in U.S. Pat. No. 5,085,635 issued Feb. 4, 1992 to Cragg, the entirety of the disclosure of which is incorporated herein by reference,” see col. 10:48-52), wherein the solid end surface is configured to be pierceable by a medical instrument (one of the disclosed surgical/medical “guide wire” and “instruments,” see col. 8:1-11),
wherein the closed sheath tip is configured to be disposed at a distal end of a sheath (comprising “elongate tubular catheter” 70 “provided with a distal end segment” 72, see col. 10:53 – col. 11:28 and figure 5) defining therein a lumen (“central lumen” 76, see col. 10:53 – col. 11:28 and figure 5) configured to convey the medical instrument 
an insertion control system (“manifold” 18, see col. 4:8-12 and figure 1) configured to convey the sheath to a desired location within a body (since can be grasped and manipulated and used to push sheath toward the target tissue site);
an instrument control system (any and all proximal ends of the medical/surgical instrument disclosed by Jones et al.) configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position.
Jones et al. also disclose inserting into the body the sheath that conveys the instrument (see at least the “patient’s vasculature,” see col. 7:61-67).
Jones et al. also disclose removal of a guide wire and the lumen being available (for insertion) of the instruments or tools to carry out the desired procedure.
Yet Jones et al. fail to disclose the medical instrument 1) has at least one of a pointed end and a sharpened edge, 2) closed sheath tip is configured to permit the at least one of the pointed end and the sharpened edge
It should be noted deficiency #2 is also due to the lack of Jones et al. disclosing a surgical/medical instrument having at least one of a pointed end and a sharpened edge.
Like Jones et al., Desai discloses a system having a system and an apparatus having an elongate sheath (“probe” 28, see figure 2), a three leaflet valve (31 and 32 of figures 2, 3A and 3B) placed in fluid communication with the central lumen of the sheath, and medical instrument placed into the central lumen of the sheath (see figures 2 and 6) and teach providing the medical instrument with at least one of the pointed end and the sharpened edge (figure 6: tips (C) and (E)) in order to deliver higher power monopolar or bipolar energy density to the tissue site, see abstract, col. 10:5-11 and figures 2, 6(C), and 6(E) and also teach inserting the instrument with the pointed end and the sharpened edge through a solid three leaflet valve end sheath lumen in order to bring the pointed end and the sharpened edge to the desired target tissue site (see col. 8:59 – col. 9:15 and figures 2, 3A and 3B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Jones et al., as taught by Desai, to provide the medical instrument with at least one of the pointed end and the sharpened edge in order to deliver higher power monopolar or bipolar energy density to the tissue site and to insert the instrument with the pointed end and the sharpened edge into the sheath lumen and through a solid three leaflet valve end in order to bring the pointed end and the sharpened edge to the desired target tissue site.

Regarding claims 2-3 and 11-12, Jones et al. disclose the claimed invention, see figure 5.

Regarding claims 4 and 13, Jones et al. disclose the claimed invention, wherein the coupling is the connection interface between the sheath and the outer edges of three leaflet valve, see figure 5.

Regarding claims 5-6 and 14-15, Jones et al. disclose the claimed invention, see figure 5.  The recitations of claims 5-6 and 14-15 are product-by-process recitations. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Since there is no claimed structural feature that is distinct from the prior art, the claimed product-by-process is deemed anticipated by the Jones et al. reference.

Regarding claims 7 and 16, Jones et al. disclose the claimed invention including a membrane (comprising the thin leaflets 80) see figure 5.

Regarding claims 8 and 17, Jones et al. disclose the claimed invention including a membrane (comprising the thin leaflets 80, see col. 10:61 – col. 11:3 where the leaflets 

Regarding claims 9 and 18, Jones et al. disclose the solid end surface is one of at least partially scored (where scored is interpreted to include cut) and perforated to facilitate piercing by the medical instrument, see figure 5.


Response to Arguments

Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
In order to provide a clearer rejection the examiner has made Jones et al. the primary reference which clearly and unequivocally shows the solid end surface of the closed sheath tip at the distal end of the sheath, while Desai is used to modify the instrument of Jones et al. with a pointed end and/or a sharpened edge.
Applicant’s arguments are moot in view of the new grounds of rejection.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Due to the RCE, this action is made non-final.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792